Citation Nr: 1713246	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 through May 1968 in the United States Navy. 

By way of procedural background, service connection for hearing loss in the right ear was granted by a rating decision issued April 2008 and assigned a non-compensable rating.  In June 2010, the Veteran filed a claim for an increased rating for hearing loss in the right ear and a claim for service connection for hearing loss in the left ear.  A rating decision dated April 2011 continued the noncompensable disability rating for the right ear, granted service connection for the left ear, and assigned a noncompensable rating to the left ear.  The Veteran filed a timely notice of disagreement to the continued noncompensable rating for hearing loss in the right ear and to the assignment of an initial noncompensable rating for hearing loss in the left ear.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran requested a hearing before the Travel Board in an August 2012 substantive appeal, via VA Form 9, but cancelled the hearing in a September 2014 Confirmation of Hearing Before the Board of Veteran's Appeals form.  

In January 2015, the Board remanded the claim for further development and the claim has since returned for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDING OF FACT

The bilateral hearing loss disability has been productive of no worse than Level II hearing acuity bilaterally during the pendency of the claim.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  
See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

As to the right ear, the Veteran's claim arises from his disagreement with the continued noncompensable rating after his request for an increased rating.  
As to such claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

VA issued the Veteran a VCAA notice letter in July 2010, which informed of the evidence generally needed to support a claim for an increased disability rating for hearing loss in the right ear, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The July 2010 VCAA notice was issued to the Veteran prior to the April 2011 rating decision denying an increased disability rating for hearing loss in the right ear.  The issue was readjudicated in the August 2012 statement of the case (SOC), and the November 2012 and May 2015 supplemental statements of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini, 18 Vet. App. 112 (2004).

As to left ear, the Veteran's claim arises from his disagreement with the assignment of an initial noncompensable rating following the grant of service connection in 2011.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  The Veteran submitted an August 2012 private audiogram that does not indicate which speech discrimination test was used and an August 2014 private audiogram that used the Maryland CNC word list.  Additionally, the Veteran was afforded VA audiology examinations in May 2010, August 2010, and September 2012.  

The Board further finds that the RO has substantially complied with the January 2015 remand orders.  In this regard, the Board directed the AOJ to obtain complete results of the audiometric testing completed by VA in May 2010, to obtain records from the Social Security Administration, to complete any further development if indicated, and to readjudicate the claim.  These tasks were competed.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Additionally, VA satisfied its duty to obtain a medical opinion when required.  The Veteran was afforded VA audiometric examinations in May 2010, August 2010 and September 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is unclear if the record was reviewed by each audiology examiner, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  

In this case, the reports reflect that necessary audiometric and speech recognition testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of a veteran's hearing loss.  Again, taken together, the VA examiners adequately addressed the effect of the Veteran's hearing loss on occupational and daily activities.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claim have been satisfied.

III.  Claim for Assignment of Compensable Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

With regard to the Veteran's right ear, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With regard to the Veteran's appeal as to the assignment of an initial noncompensable rating for hearing loss in the left ear, the Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  See Fenderson v. West, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85 (2016).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
38 C.F.R. § 4.85(d) (2016).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2016). 

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Turning now to the relevant facts in this case, the Veteran underwent a VA audiometric evaluation in May 2010, and the results were reported by the audiologist in graphical form.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  Thus, although the Veteran's results were not interpreted by the audiologist, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Kelly, supra.

The Board's interpretations of the puretone thresholds in the May 2010 VA audiometric evaluation in decibels are as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
43.75
15
35
65
60
LEFT
25
10
15
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

Considering the results of the audiometric testing conducted by VA in May 2010, the Veteran has level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2016).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2016).  Accordingly, neither an increased rating for the right ear nor an initial compensable rating for the left ear is warranted based on these audiometric results.  

The Veteran was next examined during an August 2010 VA audiometric evaluation, and puretone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
43.75
15
35
65
60
LEFT
25
10
15
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

Considering the results of the audiometric testing conducted by VA in August 2010, the Veteran has level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2016).   The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2016).  Accordingly, neither an initial compensable rating nor an increased rating is warranted based on the August 2010 audiometric results for hearing loss.

According to an August 2012 private audiology report, the Veteran underwent an audiometric evaluation and the results were reported by the audiologist in graphical form.  See Kelly, 7 Vet. App. 471 (1995).  The Board's interpretation of the August 2012 private puretone thresholds, in decibels, is as follows: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT
52.5
25
50
65
70
LEFT
32.5
20
25
40
45

Word recognition score was 88 percent in the right ear and 100 percent in the left ear; however, there is no indication that the Maryland CNC list was used.  
See 38 C.F.R. § 4.85(a).  However, even assuming that the Maryland CNC test was used and applying the interpreted graphical results as reported above, the Veteran has Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2016).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2016).  Neither an increased rating for the right ear nor an initial compensable rating for the left ear is warranted based on these audiometric results.





The Veteran underwent an additional VA audiometric evaluation in September 2012.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
53.75
25
40
70
80
LEFT
41.25
25
30
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.  A diagnosis of bilateral sensorineural hearing loss was continued.  

Considering the September 2012 audiometric results, the Veteran has Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2016).   The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2016).  Neither an increased rating for the right ear nor an initial compensable rating for the left ear is warranted based on these audiometric results.  

The Veteran most recently submitted an August 2014 private audiology report.  The audiologist noted that puretone air and bone conducting testing revealed mild to severe high frequency sensorineural hearing loss in the right ear and mild to moderately severe high frequency sensorineural hearing loss in the left ear.  

The results of the August 2014 private audiology evaluation were reported by the audiologist in graphical form.  See Kelly, 7 Vet. App. 471 (1995). 

 The Board's interpretation of the August 2014 private puretone thresholds, in decibels, is as follows:  





HERTZ



AVG
1000
2000
3000
4000
RIGHT
52.5
20
40
70
80
LEFT
42.5
20
30
50
70
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear using the Maryland CNC word list.  See 38 C.F.R. 
§ 4.85(a).  

Considering the August 2014 private audiometric results, the Veteran has Level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2016).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2016).  Neither an increased rating for the right ear nor an initial compensable rating for the left ear is warranted based on these audiometric results.  The record does not contain any additional audiometric results.  

In light of the above, the application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss must be continued for the right ear disability and a noncompensable rating must be assigned to the left ear disability under Diagnostic Code 6100, Tables VI, VII (2016).  The Veteran does not exhibit an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  Therefore, based on the above-findings, the Board concludes that the medical evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing loss at this time.  

The Veteran asserts in his August 2010 application for Social Security Disability benefits that he is unable to hear without hearing aids.  Additionally, in a handwritten note to VA date August 2010, the Veteran contends that VA provided him with hearing aids, and based on his need for hearing aids, he believes he should be compensated for his hearing loss.  The Veteran contends in a handwritten note on a cover letter to the August 2012 private audiometric evaluation that his hearing loss gets worse every year.  The Veteran has been afforded a September 2012 VA examination and an August 2014 private examination to address these contentions.  

The VA examination reports document the functional effects caused by the Veteran's hearing loss.  Martinak, 21 Vet. App. 447, 455 (2007).  The August 2010 and September 2012 VA audiometric examinations were for the purpose of determining the appropriate current rating for the right ear and establishing service connection for the hearing loss in the left ear.  The examiner noted in the August 2010 examination that the hearing loss effects were significant on the Veteran's life and made hearing difficult for the Veteran.  The examiner in the September 2012 examination noted that the hearing loss affects the Veteran's daily life because it affects the way he communicates with other people, but it does not prevent him from working.  The Veteran frequently requests others to repeat themselves, and the Veteran's spouse reports he talks loudly and listens to the television loudly.  

The Board has considered the Veteran's statements that his bilateral hearing loss disability warrants a higher (compensable) rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

In summary, there is no basis to support an increased rating for hearing loss in excess of 0 percent for the right ear.  There is also no basis to support an assignment of an initial compensable rating for the Veteran's hearing loss in the left ear at any time during the pendency of this claim.  No staged ratings are appropriate.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49, 55 (1990).

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his hearing loss disability.  Further, the Veteran, in written correspondence dated August 2010, specifically stated he is not pursuing a claim for TDIU, and the remaining evidence does not otherwise raise the issue.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

In this case, the Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  

Bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing the Veteran's disability picture with the symptoms contemplated by the Schedule, the Board finds that his symptoms are congruent with the disability picture represented by the noncompensable rating currently assigned for bilateral hearing loss.  The current disability rating is determined by a numeric designation according to Tables in the Rating Schedule.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding " that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 
Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

Consequently, the Board concludes that the schedular criteria are adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


